DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking mechanism of claim 4, connector electrodes of claims 6-7, sensor of claim 13, and the details of the control circuitry of claims 11-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claims 11-13, the original disclosure does not describe the details of the control circuitry sufficiently well to allow one of ordinary skill in the art to reproduce the invention. The original disclosure only discusses the control circuitry in superficially, and does not discuss the details of the control circuit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10, 11, 14, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulskamp (US 7420318).
With respect to claim 1, Pulskamp discloses a microelectromechanical system (Fig 7) comprising: an elongated rod (item 115wm 1115x, 115y, or 115z), wherein the elongated rod is piezoelectric (column 5, lines 38-42), wherein the elongated rod has a top side and a bottom side opposite the top side (Fig 7), wherein the top side has a first long edge and a second long edge (Fig 7); a first electrode (item 112) disposed adjacent the bottom side of the elongated rod (Figs 4 and 7); and a second electrode (item 116a and 116b) disposed adjacent the top side of the elongated rod (Figs 4 and 7), wherein the second electrode has a first segment (item 116a) that is closer to the first long edge of the elongated rod than the second long edge of the elongated rod (Fig 7) and a second segment (item 116b) that is closer to the second long edge of the elongated rod than the first long edge of the elongated rod (Fig 7).
With respect to claim 3, Pulskamp discloses the MEMS of claim 1, wherein the first and second electrodes are configured such that, when a voltage is applied across the first electrode and the second electrode, an electric field is generated between the second and first electrodes such that a first segment of the rod bends in a first direction and a second segment of the rod bends in a second direction approximately opposite the first direction (Figs 6 and 11, wherein the S-shaped deformation of the elongated 
With respect to claim 4, Pulskamp discloses the MEMS of claim 3, further comprising a locking mechanism (item 121) to mechanically engage with the elongated rod when the first segment is bent in the first direction and the second segment is bent in the second direct, wherein the locking mechanism is configured to hold the elongated rod in place upon removal of the voltage (Fig 7, wherein the elongated rods are locked into position by the anchored ends of the elongated rods).
With respect to claim 5, Pulskamp discloses the MEMS of claim 1, further comprising: an anchor (item 121) supporting a proximal end of the elongated rod (item 115w); a second elongated rod (item 115x), wherein the second elongated rod is piezoelectric (item 114), wherein the second elongated rod has a top side and a bottom side opposite the top side (Fig 7), wherein the top side of the second elongated rod has a first long edge and a second long edge (Fig 7), wherein a proximal end of the second elongated rod is connected to a distal end of the elongated rod (Fig 7), wherein the first electrode extends along the bottom side of the second elongated rod (Figs 7 and 18); wherein the second electrode extends along the top side of the second elongated rod (Fig 7), wherein the second electrode has a third segment (item 116a) that is closer to the first long edge of the second elongated rod than the second long edge of the second elongated rod (Fig 7) and a fourth segment (item 116b) that is closer to the second long edge of the second elongated rod than the first long edge of the second elongated rod (Fig 7).
With respect to claim 6, Pulskamp discloses the MEMS of claim 1, further comprising: an anchor (item 121) supporting a proximal end of the elongated rod (Fig 12, item 115); a plurality of additional elongated rods (items 115), wherein each of the plurality of additional elongated rods is piezoelectric (item 114), wherein each of the plurality of additional elongated rods has a top side and a bottom side opposite the top side (Fig 12), wherein the top side of each of the plurality of additional elongated rods has a first long edge and a second long edge (Fig 12), and wherein each of the plurality of additional elongated rods has a proximal end supported by the anchor (Fig 12), a plurality of bottom electrodes (items 112), wherein each of the plurality of bottom electrodes is disposed adjacent the bottom side of one of the plurality of additional elongated rods (Fig 12); and a plurality of top electrodes (items 116a and 116b), wherein each of the plurality of top electrodes is disposed adjacent the top side of one of the plurality of additional elongated rods (Fig 12), wherein each of the plurality of top electrodes has a first segment (items 116a) that is closer to the first long edge of the corresponding additional elongated rod than the second long edge of the corresponding additional elongated rod (Fig 12) and a second segment (items 116b) that is closer to the second long edge of the corresponding additional elongated rod than the first long edge of the corresponding additional elongated rod; a first connector electrode disposed on the anchor (Fig 12), wherein the first connector electrode is connected to the first electrode and to each of the plurality of bottom electrodes (Figs 12 and 18); and a second connector disposed on the anchor, wherein the second connector electrode is connected to the second electrode and to each of the plurality of top electrodes (Figs 9 and 12).
With respect to claim 10, Pulskamp discloses the MEMS of claim 1, further comprising control circuitry electrically coupled to the first electrode and to the second electrode, wherein the control circuitry is configured to control a voltage applied across the first electrode and the second electrode (column 5, lines 50-63).
With respect to claim 11, Pulskamp discloses the MEMS of claim 10, wherein the control circuitry is further configured to: determine a desired stiffness of the elongated rod; determine a voltage corresponding to the desired stiffness; and apply the voltage corresponding to the desired stiffness across the first electrode and the second electrode (column 5, lines 50-63, wherein the described bending is a result of changing the degree of stiffness of the elongated rods).
With respect to claim 14, Pulskamp discloses the MEMS of claim 1, further comprising control circuitry electrically coupled to the first electrode and to the second electrode, wherein the control circuitry is configured to receive a current to convert mechanical energy of the elongated rod to electrical energy (column 7, lines 41-55).
With respect to claim 15, Pulskamp discloses a microelectromechanical system (Fig 7) comprising: a rod elongated along an axis (item 115w), the rod comprising a first segment near a proximal end of the rod and a second segment near a distal end of the rod (Fig 7), wherein the rod is piezoelectric (item 114); a first electrode (item 112) disposed along the axis of the rod (Fig 7); and a second electrode (item 116a and 116b) disposed along the axis of the rod (Fig 7), wherein the first and second electrodes are configured such that, when a voltage is applied across the first electrode and the second electrode, an electric field applied to the first segment of the rod has a gradient such that the first segment of the rod bends in a first direction and an electric field 
With respect to claim 17, Pulskamp discloses a microelectromechanical system (Fig 7) comprising: an elongated rod (item 115w), the rod comprising a first segment and a second segment (Fig 7), wherein the elongated rod is piezoelectric (item 114); means for creating an electric field at the first segment of the elongated rod that causes the first segment of the rod to bend in a first direction; and means for creating an electric field at the second segment of the elongated rod that causes the second segment of the rod to bend in a second direction approximately opposite the first (Figs 6 and 11, wherein the S-shaped deformation of the elongated rods is the result of the voltages applied to the first and second electrodes (items 116a and 116b) producing bending in opposite directions at the first and second segments).
With respect to claim 19, Pulskamp discloses the MEMS of claim 17, further comprising a plurality of elongated rods (Fig 12), each of the plurality of elongated rods comprising a first segment and a second segment (Fig 12), wherein each of the elongated rods is piezoelectric (item 114); means for creating an electric field across each of the plurality of elongated rods (electric fields produced by voltages applied between electrode 112 and electrodes 116a/b); and means for mechanically connecting the plurality of elongated rods in both series and parallel (Figs 6 and 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pulskamp in view of Clark (US 2013/0334928).
With respect to claim 2, Pulskamp discloses the MEMS device of claim 1.
Pulskamp does not disclose that the elongated rod has a length between 20 and 2000 micrometers, wherein the elongated rod has a height between the top side and the bottom side between 0.1 and 100 micrometers, and wherein the elongated rod has a width between 0.1 and 100 micrometers.
Clark teaches a piezoelectric MEMS device in which the elongated rod has a length between 20 and 2000 micrometers, wherein the elongated rod has a height between the top side and the bottom side between 0.1 and 100 micrometers, and wherein the elongated rod has a width between 0.1 and 100 micrometers (Paragraph 99).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the dimensions of the elongated rods of Clark with the piezoelectric MEMS device of Pulskamp for the benefit of producing the desired displacement properties (Paragraphs 99+ of Clark).
With respect to claim 12, Pulskamp discloses the MEMS device of claim 10.

Clark teaches a piezoelectric MEMS device in which the control circuitry is further configured to: measure a voltage across the first electrode and the second electrode; and determine, based on the measured voltage, a position of a distal tip of the elongated rod (Paragraphs 115, 120, and 140).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the position sensing elongated rods of Clark with the MEMS device of Pulskamp for the benefit of producing position based feedback to the MEMS device to allow for self-calibration (Paragraphs 115, 120, and 140 of Clark).
With respect to claim 13, Pulskamp discloses the MEMS device of claim 10.
Pulskamp does not disclose that the control circuitry is further configured to: apply an oscillating voltage across the first electrode and the second electrode, wherein the applied voltage causes a distal tip of the elongated rod to oscillate; measure a displacement of a sensor caused by the oscillation of the distal tip of the elongated rod; and determine a rotation of the MEMS based on the measured displacement of the sensor.
Clark teaches a piezoelectric MEMS device in which the control circuitry is further configured to: apply an oscillating voltage across the first electrode and the second electrode, wherein the applied voltage causes a distal tip of the elongated rod to oscillate; measure a displacement of a sensor caused by the oscillation of the distal tip 
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the position sensing elongated rods of Clark with the MEMS device of Pulskamp for the benefit of producing position based feedback to the MEMS device to allow for self-calibration (Paragraphs 115, 120, and 140 of Clark).
With respect to claim 16, Pulskamp discloses the MEMS device of claim 15.
Pulskamp does not disclose that the elongated rod has a length between 20 and 2000 micrometers, wherein the elongated rod has a height between the top side and the bottom side between 0.1 and 100 micrometers, and wherein the elongated rod has a width between 0.1 and 100 micrometers.
Clark teaches a piezoelectric MEMS device in which the elongated rod has a length between 20 and 2000 micrometers, wherein the elongated rod has a height between the top side and the bottom side between 0.1 and 100 micrometers, and wherein the elongated rod has a width between 0.1 and 100 micrometers (Paragraph 99).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the dimensions of the elongated rods of Clark with the piezoelectric MEMS device of Pulskamp for the benefit of producing the desired displacement properties (Paragraphs 99+ of Clark).
With respect to claim 18, Pulskamp discloses the MEMS device of claim 17.
Pulskamp does not disclose that the elongated rod has a length between 20 and 2000 micrometers, wherein the elongated rod has a height between the top side and the 
Clark teaches a piezoelectric MEMS device in which the elongated rod has a length between 20 and 2000 micrometers, wherein the elongated rod has a height between the top side and the bottom side between 0.1 and 100 micrometers, and wherein the elongated rod has a width between 0.1 and 100 micrometers (Paragraph 99).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the dimensions of the elongated rods of Clark with the piezoelectric MEMS device of Pulskamp for the benefit of producing the desired displacement properties (Paragraphs 99+ of Clark).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 2010/0118405) in view of Pulskamp.
With respect to claim 20, Allison et al. discloses a MEMS device comprising means for disposing a plurality of elongated rods in a coiled sheet (Figs 11-12).
Allison et al. does not disclose the MEMS device of claim 19.
Pulskamp teaches a piezoelectric MEMS device including the MEMS device of claim 19.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the MEMS device of claim 19, taught by Pulskamp, with the coiled MEMS device of Allison et al. for the benefit of providing a MEMS device with both actuation and sensing (Abstract of Pulskamp).
Allowable Subject Matter
Claims 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest “wherein the first connector electrode of each of the plurality of groups of elongated rods is electrically coupled to the first connector electrode of each other of the plurality of groups of elongated rods, wherein the second connector electrode of each of the plurality of groups of elongated rods is electrically coupled to the second connector electrode of each other of the plurality of groups of elongated rods, wherein, when a voltage is applied between the first connector electrodes of the plurality of groups of elongated rods and the second connector electrodes of the plurality of groups of elongated rods, an electric field is applied to each of the plurality of elongated rods of each of the plurality of groups of elongated rods such that each of the plurality of elongated rods of each of the plurality of groups of elongated rods applies a force to translate the distal anchor of the corresponding group of elongated rods in a first direction along its axis relative to the proximal anchor of the corresponding group of elongated rods, wherein the distal anchor of at least one of the plurality of groups of elongated rods is mechanically coupled to the proximal anchor of at least one other of the plurality of groups of elongated rods such that a translation of the distal anchor of the at least one of the plurality of groups of elongated rods causes a translation of the proximal anchor of the at least one other of the plurality of groups of elongated rods” in combination with the remaining elements of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837